.




                THEATTORNEY                             GENERAL




            San, II.Jaw8 Karen               OpinionIlo.V-l.?%?
            lvlrtrk!tAtbra6y
            Laredo,Texas                     Re: Recessity     Soi voters ohr
                                                    sixty years 0S a 0 wtko Qo
                                                    not Mbldb la ci &la8 6r
                                                    10,000 fnlzabltaatr
                                                                     QC ROM           '
                                                    to obtain poll tax exmp-
            Dbar Sir:                               tlon certlflcates.
                          Tour   request     Sor   an   opinion     concemm   tha
                    for voters
            nemorrlty            over sixty years OS age who do
            not residein cltles  of 10,000 inhabitante or more
            to obtrlnpoll. tax exemption certiflcat~a,
                       Article  34 OS the Texas ~lectlon COdb [a.B.
            ‘6, Acts $Znd Lse., R.S, 1951, ch. 492, p. lOg7) pro-
             9%&s  ia part:
                            Avery peracm subject to nane OS the
                    10~      tiarg &irquellficationa     who shall h8ve
:.                  at&ail       the age of twenty-one (21) yeape
                    awl who shall, be a citizen         of the United
                    #Wtor,      au who shall have resided In thlr
.. ‘.               Stat0 bnb 4 1) year next preceding an elec-
                    tlm,     urd   thb I.&hat SIX   (6) months tithln
                    tlba cmratj ln wIilah ho or she arrert3to vote
                    aball be tlesabd a qualltlemd elector,         provi
                    Wat any wtbr         who 10 rubjbct to,pay a pal P
                    tax aadkr theI l&lWB       0r this S*tb,   rhm11bavr
                    yaia raid tax b6rcp0osrering to vot6 *t a,wg
                    r&otiai      la tla.lr Stats am.3holds a re81ipt~




                          Article    42 OS the Texas BledilOn             Code pro-
            VUnrl

                          Wary      veraoh    who t,m a           lu?sd   voter
                    0th~6ms6 ma vho 18 exmnpt Tr cn paying 43
                    poll tax ahall be entitled to vote with:hc.lt
                    bbag mpukrra to pay a poll tex m
                                                                        *.




BOA. 1, James Kazen, page 2          (v-1382)


        obtained his certificate     ol’ exemption
        ?ran the County T      C llector   when same
        ‘is required by thixpr&ieions      of this
        Code.”
             Article   48 of the Texas Election      Code pro-
vides    in part;
               *Every person who Is exempted by law
        Sroa the payment of a poll tax, and who la
        in other Peepects a qualified        voter, who
        reai&s     in a city of ten thousand (1.9mO)
              Wt@nts or more, shall,       before the first
              ai Februsry of the year when such voter
        shall have become entitl.ed to such exemp-
        tlon, obtain from the Tax Collector         of the
        c@unty of his or her residence,         a certificate
        shoving bie or her exemption from the payment
        of a poll.   tax.   Such certificate     shall. en-
        title   such voter to,vate at any electloT
        helcl between the date of Lts issuance and a
        pe 1013?f one (1) year from the 31st dq
        dSfa@uarg following      its issuance;       e i .
                *Although entitled    to an exemptian
        cert&?icate.     no one shall. vote who does qqt
        p~ssees    a current exemtion     certificate.”
             IA   the case of Huff v, mfriela,    251 8.w.       298,
299 (Tax. Civ. App, 1923),      the court 0a~I.d:
                    . The facts show that this voter
        ha8 aot    $4 the poll tax and obtained a
        rmm$pt
             “6 hat would have 6Atithd     him to vote
        la the pear 1922, However, he teatlfle&
        b&d he waa born on Fehruarg 1, 1860,, and
        aansequently was 62 mare old OA February 1,
        1922, and therelore exempt from the payment



             IA Attorney Oeneral’s      Opinion   O-7034 (1946),
it   la said at page 7:
               “The statutes recognize   that in saw
        rrslaaa Qo certificate  is required,  ae, $0
        aul*h’le, ia the case 0S a peraan over 4&g&g
        #b&qrr Oc lgga who &es aot reside In a cit$
        6f t&n bhouaana inhabitants     OF more.’
.




    Han, 8. Jemer ICezen, page 3 (V-1382)



                 Ita a kottur    epinlon    written   to Haa. lllbeat
    1. amsrr, Coua~yAtAmlmy math 6Qay                     8~$*atille,
    Nxrr,     date@ Jaauary     12, 1850,    t:hLa ofi ee he ar
                 ‘it la not newmary   *or thoee votera
            who am exempt from tie payment of poll tams
                                            of a e, who
                                            no 0f ty of
                                           0 BBCUM ex-
                                           to vote.   &.g
                         253 83.  298 (Tax. 0%~. App.


                   It vial be observed that the Texas Zlsction
    codi3aateS,aa      no provlcllon requiring   vaterr over 6ixty
      uam c?i age who do not rurlae in altie          of 10,000 ln-
    %  bltam~      or more to  obtain poll   tax exemption   certi-
    ilcatgr     i,a order ta vote at elections    held in this State.
    Xn the abetmoe of thin provision,         it is oil opinion that
    the mls of law announced in the above cam end opinions
    rtlll   control8 and 6hP.t the parsons 1nqUfred about are
    not raqtdrsd      to obtain poL1 tax exemption certiflcatee.
              (fiaae the City OP Lmsdo in your judicial
    dirtriat har a population   of 51,910 lnhabltaat~ ac-
    oorQlng to the 1950 lredsrrl Oenaus, it may be helpful.
    if WI pd.& out a mce#It change in th4 law ml@tive       to
    voter8 over stity meam of age rssiotry; tn aitbes of
    10,000 tahabltaatsor        wore   obtalw         ur;nur$   #MY.&   tax
    emrpptioncert1Moat4s.
              Zn 1945, tAt3 Ia ialature  amaM#
    V.Q&. (Acts 49th ,kg.#   184 5, oh. 39, 0.
    provide in part:
                  “Ycve~y p:rac& who i8 axaa@eu by law
            ?rom the pa-at      0% a poll tax, i3mI who 18
            in other r4epeota 9 qualWl4d        Wter, vho ru-
            sides in a city ot taa thowerd        (1~0,000) in-
            habitants or am-u, shal.1, bsfom the first
            dlrf of February o$ tlm year w&u* *aoh votsr
            8hal bw4 awam4 4ntftlee         t,o rwb emaptfon,
            *tesn   tror t9rw Tax 40llectar     0r tha cwty
            ai b*s or her reaU.dence, 0 certltlcste       mhov-
            Lrql; ;"*U& i84r 4X4@SiOll iFPa tk4 &Jlb#belltOf
            epw Mu      .
                 *auoh exuspt     person    shall     on oath stets
%OS8.%. James Kaeea, page $ (~~1-582)


     occupation,  the length of' time be has reslbeb
     in said county, and the length of time in the
     city, -and the number of the ward or voting
     preointit In which he rOBides, and shall also
     state his street addresc by name and number,
     Li ambered, an8 the grounds upon which he
     g&mm ewrptlon     from the pa-at    of a poll

            a'. . .

            ‘All   certificates    of exemption   sha~ll.
     be renevetl or reissued       annually.”
             In Thomas v, Groebl, 147 Tex. 70, 212 9.W.213
625, 532 (194q      the court held that. the Legislature  in
enacting,the    ab&   amendment *did not intend that voters
exempted from the payment of the poll tax, who have pro-
cured certificates    of exemption as required by the first
paragraph of the amended article,     shall 1044 their rtghts
to vote for failure    to procure renewed or r4lseued c(brtl-
iicetes   for the current gtiar -”
            However, in this      connection   the court    said   at
page j29:
             “If that had been the Intention of the
      1eSislature   in rewriting Article     2958; It
      could very lashy have been expressed, ae vem
      alearly expressed in Section 2 of Article       VI
      of the Can&itution,      the intention   to me&
      the peym4nt of the poll tax before fibruU?y 1
     .eaoh mar and the DrocurIIU? of a reodiat show-
Hon. X. Jam& bzen,         page 5 (V-1382)


         fail,    bJ the UEB OS plain terms which easily
         coul8 Rare been employeb to maIs+ the procur-
         ing ofis Peneved 0~ reisausb certlfla*te      a
         condition    to the exerciring  of t’he right to
         vote; it does not even we in comeetlon        wl*
         the provision    a8 to annual runeval or reia-
         nuance of the certificate,     or eleevhece,  such
         vordr 81 ‘of the yam in whlslr he or rho of-
         fers to vato’,    which ace use4 in Art&ale 2$68a,
         oc suah vorde ee ‘before. . . he OP she of-
         fers to vote,’ whtch vere ussd Ln ArtUile et%
         before itr amendment la 1930. The amen~e;
         of 19&S contains merely the stabemantr
         certificate8    of exemption ehall be renewed OF
         reissued annually. Ia




tution     of the following   prrvisionst
             t *       Such certlfloate   shell   entitle
         mmh v&*to       vote at   say electionheld be-
         tvebn the dete of Its ireuante sad a        riod
         of 0134 (1)     ear from the 3lst Qay of r amary
         foll,ovliy( i t 8 issum8*.   . * .




           The 52na Le ilrlrturs  la prmurwd to have km
full   aware of the ho !!
                        ala& in Thmal v+ QAW
By d,’e uee of the plern and ,uaequivoCW’ Lm&e%&
quote,d, it alearly eviQmce4 an 0itrntlonto chaagethe
tav $0 a6 to requ~irs robrrr   ow& rixtp pace  of age m-
rld%r in citkr of &O,QOO%nhebitrot#or more to obtain
alawf   1 1ta xla to q tio    n
                          eertltlcrtesbefore the fir&
4~ of ~bruwy of each fear ia oMer to be quallffodto
VOL at 4o~otlonr Ike14 %n thie State.


              Voter8 over sixty yeare of eec who do
         not reside in citlea  of 10,000 inhabitante
         or more are not required to obtain poll tax
Boa. E. James Kazen, page 6 (Vk~82)


     4me tion aertificates     in order to rot&
      et “
         03eeations held in this State.   Huff v.
     pfflsla, 251 S.W, 298 (Tex. Clv, hoi,.TV23).
           With reference   to voters wet six*
     yeapa of age ~whoreelbe In cftler     of 10,000
     inhabitantsor more, the 52nd LagislstPre
     amentled the law 80 as to make It men$Otory
     that they obtain poll tax exemption aertl-
     ficatee  mm&ally before the first     day of
     Fee;uaw of eech year in order to be quall-
              vote at elections    held In this State.
     Art. 3 , Texas Election    Code (X.8. 6 Aats
               a, RoS. 1951, ch. 492, pv lo&,     8B

                                   Yourr very   truly,

AP?ROVBD%                            PRIOB DAluBL
                                   Attorney ffeUWel/
Everett   Eutohlneon
Xxrcutlvr   Aeol8tant

Price Daniel                             *e.EltzlhJ,
AttO?my fJfH@ral                         C, Ihvls. Jr,
                                            Aorlrtdt
JoDml